Wilson, Judge:
The merchandise involved in these protests consists of certain so-called iron pictures representing the four seasons, which was classified at various rates of duty under paragraph 1518 of the Tariff Act of 1930, as modified, as “Artificial or ornamental fruits, vegetables, grasses, grains, leaves, flowers, stems, or parts thereof,” not specially provided for. Plaintiffs claim the said merchandise properly classifiable at lower rates of duty applicable under paragraph 397 of the Tariff Act of 1930, as modified, as articles or wares, not specially provided for, in chief value of base metal.
At the trial, counsel for the respective parties agreed that the involved merchandise is similar in all material respects to the merchandise which was the subject of Marshall Field & Co. v. United States, 45 C.C.P.A. (Customs) 72, C.A.D. 676, and the record in the latter ease was by consent of the parties herein incorporated into the record of the case at bar.
The court in the Marshall Field case, supra, held that the articles there involved were not dutiable under paragraph 1518 of the tariff act, as modified, as *333“artificial fruits” or “artificial flowers,” as classified, but that the merchandise in question was properly classifiable at the applicable rate under paragraph 397 of the said act as articles or wares in chief value of base metal.
On the agreed facts and in accordance with the holding of our appellate court in the Marshall Field case, supra, we are of opinion and hold that the articles involved in the case at bar are properly dutiable as articles in chief value of base metal at the following applicable rates of duty: The merchandise covered by protests 262404—K, 58/22979, 262392-K, and 321077-K at 22y2 per centum ad valorem under paragraph 397 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T.D. 51802; and the merchandise covered by protest 326012-K at 21 per centum ad valorem under paragraph 397 of the act, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade, T.D. 54108. To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.